DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application as modified by the preliminary amendment filed on March 1, 2021.  Claims 39-58 are now pending in the present application. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on March 1, 2021 has been considered by the Examiner and made of record in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 39-44 and 49-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FOUREN et al. (hereinafter Fouren) (U.S. Patent Application Publication # 2011/0286393 A1).
Regarding claims 39, 57, and 58, Fouren teaches and discloses a method and traffic splitting device (multi-media communication device, figures 1 and 3; [0003]) for transmitting traffic using a first communications technology (wireless communication medium; [0037]; [0038) and a second communications technology (wired communication medium; [0037]; [0038) to a communications network, the traffic splitting device comprising: 
a first virtual link configured to receive first traffic from a first end device, wherein the first virtual link has a plurality of first link characteristics (figures 2 and 5; [0022]; [0039]; [0051]; teaches the first link being the path associated with the first data flow used to transmit data to the end device); 
a second virtual link configured to receive second traffic from the first end device, wherein the second virtual link has a plurality of second link characteristics (figures 2 and 5; [0022]; [0039]; [0051]; teaches the second link being the path associated with the second data flow used to transmit data to the end device); 
and a first network link configured to transmit the first traffic to the communications network using the first communications technology (figures 2 and 5; [0022]; [0037]-[0039]; [0051]; teaches the first link being the path associated with the wireless communication medium); and 
a second network link configured to transmit the second traffic to the communications network using the second communications technology (figures 2 and 5; [0022]; [0037]-[0039]; [0051]; teaches the second link being the path associated with the wired communication medium).

Regarding claim 40, Fouren further teaches and discloses wherein the plurality of first link characteristics comprise characteristics of the first virtual link which are measureable or determinable by the first end device when coupled to the first virtual link, and the plurality of second link characteristics comprise characteristics of the second virtual link which are measureable or determinable by the first end device when coupled the second virtual link ([0022]; teaches the links are measureable for certain characteristics).

Regarding claim 41, Fouren further teaches and discloses wherein a first of the plurality of first link characteristics is based on a first configuration parameter ([0022]; teaches the links have certain characteristics).

Regarding claim 42, Fouren further teaches and discloses wherein the first configuration parameter comprises a type of the first end device ([0039]; teaches determining the type of end node).

Regarding claim 43, Fouren further teaches and discloses wherein the first configuration parameter comprises one or more of: a network policy associated with the first end device, a fixed relationship between the first of the plurality of first link characteristics and a corresponding link characteristic of the first network link, and a set value for the first link characteristic ([0022]; teaches the links have certain characteristics).

Regarding claim 44, Fouren further teaches and discloses wherein a first of the plurality of second link characteristics is based on a second configuration parameter ([0022]; teaches the links have certain characteristics).

Regarding claim 49, Fouren further teaches and discloses wherein a second of the plurality of first link characteristics is equivalent to a corresponding link characteristic of the first network link ([0022]; teaches the links have similar characteristics).

Regarding claim 50, Fouren further teaches and discloses wherein a second of the plurality of second link characteristics is equivalent to a corresponding link characteristic of the second network link ([0022]; teaches the links have similar characteristics).

Regarding claim 51, Fouren further teaches and discloses a third virtual link configured to receive traffic from a second end device, wherein the third virtual link has a plurality of third link characteristics; and wherein the first network link is configured to transmit traffic received on the third virtual link from the second end device to the communications network using the first communications technology (figures 2 and 5; [0022]; [0037]-[0039]; [0051]; teaches the third link being the path associated with the wireless communication medium).

Regarding claim 52, Fouren further teaches and discloses a fourth virtual link configured to receive traffic from the second end device, wherein the fourth virtual link has a plurality of fourth link characteristics; and wherein the second network link is configured to transmit traffic received on the fourth virtual link from the second end device to the communications network using the second communications technology (figures 2 and 5; [0022]; [0037]-[0039]; [0051]; teaches the fourth link being the path associated with the wireless communication medium).

Regarding claim 53, Fouren further teaches and discloses wherein at least one of the plurality of fourth link characteristics is different from a corresponding one of the plurality of second link characteristics ([0022]; teaches the links have different characteristics).

Regarding claim 54, Fouren further teaches and discloses wherein at least one of the plurality of third link characteristics is different from a corresponding one of the plurality of first link characteristics ([0022]; teaches the links have different characteristics).

Regarding claim 55, Fouren further teaches and discloses wherein the first communications technology comprises a wireless communications technology and the second communications technology comprises a wired communications technology (figures 2 and 5; [0022]; [0037]-[0039]; [0051]; teaches the first link being the path associated with the wireless communication medium and the second link being the path associated with the wired communication medium).

Regarding claim 56, Fouren further teaches and discloses wherein the plurality of first link characteristics comprises one or more of: a latency of the first virtual link, a data transmission rate of the first virtual link, an available bandwidth of the first virtual link; and a cost of the first virtual link ([0022]; teaches the links have certain characteristics).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over FOUREN et al. (hereinafter Fouren) (U.S. Patent Application Publication # 2011/0286393 A1) in view of Baldwin (U.S. Patent Application Publication # 2018/0131790 A1).
Regarding claim 45, Fouren discloses the claimed invention, but may not expressly disclose a first of the plurality of first link characteristics is based on the first configuration parameter, wherein the traffic splitting device is configured to receive the first configuration parameter from a manual user input; and/or a first of the plurality of second link characteristics is based on a second configuration parameter, wherein the traffic splitting device is configured to receive the second configuration parameter from a manual user input.
Nonetheless, in the same field of endeavor, Baldwin teaches and suggests a first of the plurality of first link characteristics is based on the first configuration parameter, wherein the traffic splitting device is configured to receive the first configuration parameter from a manual user input; and/or a first of the plurality of second link characteristics is based on a second configuration parameter, wherein the traffic splitting device is configured to receive the second configuration parameter from a manual user input ([0024]; [0047]; [0048]; [0070]; teaches determining parameters from a user input).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining parameters from a user input as taught by Baldwin with the method and device as disclosed by Fouren for the purpose of providing delivery of media content to a media device, as suggested by Baldwin.

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over FOUREN et al. (hereinafter Fouren) (U.S. Patent Application Publication # 2011/0286393 A1) in view of Jiang et al. (hereinafter Jiang) (U.S. Patent Application Publication # 2009/0064255 A1).
Regarding claim 46, Fouren discloses the claimed invention, but may not expressly disclose a first of the plurality of first link characteristics is based on the first configuration parameter, wherein the traffic splitting device is configured to receive the first configuration parameter from a controlling network node; and/or a first of the plurality of second link characteristics is based on a second configuration parameter, wherein the traffic splitting device is configured to receive the second configuration parameter from a controlling network node.
Nonetheless, in the same field of endeavor, Jiang teaches and suggests a first of the plurality of first link characteristics is based on the first configuration parameter, wherein the traffic splitting device is configured to receive the first configuration parameter from a controlling network node; and/or a first of the plurality of second link characteristics is based on a second configuration parameter, wherein the traffic splitting device is configured to receive the second configuration parameter from a controlling network node ([0032]; [0040]; teaches determining parameters from a controlling network node).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining parameters from a controlling network node as taught by Jiang with the method and device as disclosed by Fouren for the purpose of providing performance data, as suggested by Jiang.

Regarding claim 47, Fouren, as modified by Jiang, discloses the claimed invention, but may not expressly disclose wherein the controlling network node comprises an Operations Support Systems (OSS) node.
Nonetheless, Jiang further teaches and suggests wherein the controlling network node comprises an Operations Support Systems (OSS) node ([0032]; [0040]; teaches OSS/BSS server).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over FOUREN et al. (hereinafter Fouren) (U.S. Patent Application Publication # 2011/0286393 A1) in view of Jiang et al. (hereinafter Jiang) (U.S. Patent Application Publication # 2009/0064255 A1), and further in view of ZHU et al. (hereinafter Zhu) (U.S. Patent Application Publication # 2020/0359274 A1)
Regarding claim 48, Fouren, as modified by Jiang, discloses the claimed invention, but may not expressly disclose wherein the controlling network node comprises a Policy Control Function (PCF).
Nonetheless, in the same field of endeavor, Zhou teaches and suggests wherein the controlling network node comprises a Policy Control Function (PCF) ([0051]; teaches PCF).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining parameters from a controlling network node as taught by Zhu with the method and device as disclosed by Fouren, as modified by Jiang, for the purpose of providing performance data and quality of service, as suggested by Zhu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
June 4, 2022